


110 HR 376 RS: To authorize the Secretary of the Interior

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 232
		110th CONGRESS
		1st Session
		H. R. 376
		[Report No. 110–102]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 6, 2007
			Received; read twice and referred to the Committee on
			 Energy and Natural Resources
		
		
			June 26, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To authorize the Secretary of the Interior
		  to conduct a special resource study to determine the suitability and
		  feasibility of including the battlefields and related sites of the First and
		  Second Battles of Newtonia, Missouri, during the Civil War as part of Wilson’s
		  Creek National Battlefield or designating the battlefields and related sites as
		  a separate unit of the National Park System, and for other
		  purposes.
	
	
		1.National Park System special
			 resource study, Newtonia Civil War Battlefields, Missouri
			(a)Special resource
			 studyThe Secretary of the
			 Interior shall conduct a special resource study relating to the First Battle of
			 Newtonia in Newton County, Missouri, which occurred on September 30, 1862, and
			 the Second Battle of Newtonia, which occurred on October 28, 1864, during the
			 Missouri Expedition of Confederate General Sterling Price in September and
			 October 1864.
			(b)ContentsIn conducting the study under subsection
			 (a), the Secretary shall—
				(1)evaluate the
			 national significance of the Newtonia battlefields and their related
			 sites;
				(2)consider the
			 findings and recommendations contained in the document entitled Vision
			 Plan for Newtonia Battlefield Preservation and dated June 2004, which
			 was prepared by the Newtonia Battlefields Protection Association;
				(3)evaluate the suitability and feasibility of
			 adding the battlefields and related sites as part of Wilson’s Creek National
			 Battlefield or designating the battlefields and related sites as a unit of the
			 National Park System;
				(4)analyze the potential impact that the
			 inclusion of the battlefields and related sites as part of Wilson’s Creek
			 National Battlefield or their designation as a unit of the National Park System
			 is likely to have on land within or bordering the battlefields and related
			 sites that is privately owned at the time of the study is conducted;
				(5)consider alternatives for preservation,
			 protection, and interpretation of the battlefields and related sites by the
			 National Park Service, other Federal, State, or local governmental entities, or
			 private and nonprofit organizations; and
				(6)identify cost
			 estimates for any necessary acquisition, development, interpretation,
			 operation, and maintenance associated with the alternatives referred to in
			 paragraph (5).
				(c)CriteriaThe criteria for the study of areas for
			 potential inclusion in the National Park System contained in section 8 of
			 Public Law 91–383 (16 U.S.C. 1a–5) shall apply to the study under subsection
			 (a).
			(d)Transmission to
			 congressNot later than three
			 years after the date on which funds are first made available for the study
			 under subsection (a), the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing—
				(1)the results of the
			 study; and
				(2)any conclusions and
			 recommendations of the Secretary.
				
	
		June 26, 2007
		Reported without amendment
	
